Ac a Term of the Appellate Division of the Supreme Court
held in and for the First Judicial Department in the County of
New York on September 23,.2019.

Present - Hon. David Friedman, Justice Presiding,
Dianne T. Renwick
Peter Tom
Ellen Gesmer
Jeffrey K. Oing, . Justices.

In the Matter of Jeffrey S$. Goodman
(admitted as Jeffrey Stephen Goodman),
an attorney and counselor-at-law:

Jeffrey S. Goodman, UNPUBLISHED ORDER

(OCA Atty. Reg. No. 2015402) M-6779

Petitioner, | FILED ;

Attorney Grievance Committee SEP 24 9,
for the First Judicial Department, 3 2019
Respondent. SUP Cour 4
~ +252 25 one e255 2-2 = 2-5 --------------- x FIRST depr Oly,

Petitioner (who was admitted to practice as an attorney-and
counselor-at-law in the State of New York at a Term of the
Appellate Division of the Supreme Court for the First Judicial
Department on March 4, 1985} having moved pro se in this Court on
September 3, 2019 for an order pursuant to 22 NYCRR 1240.22,
accepting his affidavit of resignation, and based upon that
affidavit, removing his name from the roll of attorneys and
counselors-at-law in the State of New York,

And the Attorney Grievance Committee having submitted a
letter dated August 13, 2019, stating that they oppose
petitioner’s application because his attorney's registration is
delinquent,

And The Lawyers' Fund for Client Protection having submitted
a letter dated August 16, 2019, stating that they do not oppose
petitioner's application,

Now, upon reading and filing the papers with respect to the
motion, and the affidavit of resignation of petitioner, sworn to
on August 9, 2019, and due deliberation having been had thereon,
it is unanimously,
Case 1:19-mc-02472-AMD Document1 Filed 09/24/19 Page 2 of 2 PagelD #: 2

(M-6779) -2- September 23, 2019

Ordered that the motion is granted, petitioner’s resignation
is accepted and the name of said petitioner is removed from the
roll of attorneys and counselors~at-law in the State of New York,

effective the date hereof.

ENTERED:

 

APPELLATE DIVISION SUPREME COURT FIRST DEPARTMENT
STATE OF NEW YORK

|, SUSANNA ROJAS, Clerk of the Appellate Division of the Supreme

Court First Judicial Department, do hereby certify that | have compared this copy with
the original thereof filed in said office on Zz and that the same is
a correct transcript therecf, and cf the whole of Said original,

IN WITNESS ge EOF | have hereunto’set my hand ana atfixed the seal of this Court
on_ > | L i}.

 
 
